EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mayim Wiens on February 09, 2021.
The application has been amended as follows: 
Claim 25-29 are hereby canceled as they are drawn to the non-elected invention without traverse (see restriction filed July 13, 2020).
1.    A tool for assaying microarrays that reduces the likelihood of air bubbles being trapped by the microarrays, comprising:
two clamps, each of the two clamps comprising:
a tool mount portion, the tool mount portion configured to engage a lifting mechanism of a plate handling robot configured to move a pillar plate comprising microarrays, and 
a grasping portion, the grasping portion configured to freely suspend the pillar plate at an inclination of a non-zero tilt angle relative to a plane normal to the tool mount portion, 
wherein the grasping portion of each clamp comprises two pairs of receiving bars, each receiving bar pair comprising an upper receiving bar and a lower receiving bar, the receiving bars of the first pair being separated at a first vertical width, the receiving bars of the second pair being separated at a second vertical width, and the first vertical width exceeding the second vertical width by a pre-defined threshold distance whereby the pillar plate assumes the non-zero tilt angle if the pillar plate is freely suspended by the two clamps.
7.    The tool of claim 1, wherein the non-zero tilt angle is less or equal to 30° and greater than zero degrees.
8.    The tool of claim 1, wherein the non-zero tilt angle is less or equal to 45° and greater than zero degrees.
20. The tool assembly of claim 9, wherein the non-zero tilt angle is less or equal to 30° and greater than zero degrees.
21. The tool assembly of claim 9, wherein the non-zero tilt angle is less or equal to 45° and greater than zero degrees.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as set forth in independent claims 1 and 30 above. In particular, the prior art does not teach or fairly suggest each clamp comprises two pairs of receiving bars, each receiving bar pair comprising an upper receiving bar and a lower receiving bar, the receiving bars of the first pair being separated at a first vertical width, the receiving bars of the second pair being separated at a second vertical width, and the first vertical width exceeding the second vertical width by a pre-defined threshold distance whereby the pillar plate assumes the non-zero tilt angle if the pillar plate is freely suspended by the two clamps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798